                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CALIFORNIA AIR RESOURCES BOARD, ET                 CASE NO. 18-cv-05712-YGR
                                         AL.,
                                   7
                                                        Plaintiffs,                         ORDER GRANTING UNOPPOSED MOTION
                                   8                                                        TO INTERVENE AND DENYING AS MOOT
                                                  vs.                                       MOTION FOR TELEPHONIC APPEARANCE
                                   9
                                         RYAN ZINKE, ET AL.,                                Re: Dkt. Nos. 5, 46
                                  10
                                                        Defendants.
                                  11

                                  12          Having considered the motion to intervene filed by Western Energy Alliance and
Northern District of California
 United States District Court




                                  13   Independent Petroleum Association of America (“Proposed-Interveners”) (Dkt. No. 5), and

                                  14   plaintiffs’ statement of non-opposition (Dkt. No. 21), the Court finds that the Proposed-

                                  15   Intervenors have an interest in this action that will not be adequately represented by the named

                                  16   defendants, and that this interest is sufficient to warrant intervention under Federal Rule of Civil

                                  17   Procedure 24. Accordingly, the Court GRANTS the Proposed-Intervenors’ motion to intervene.1

                                  18          This Order terminates Docket Numbers 5 and 46.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 8, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27
                                              1
                                  28            Thus, the Court DENIES AS MOOT Proposed-Intervenors’ motion to appear by telephone
                                       for the November 27, 2018 hearing.
